Case 1:19-cv-22743-RNS Document 14 Entered on FLSD Docket 09/27/2019 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida

 Strike 3 Holdings, LLC, Plaintiff, )
                                    )
 v.                                 )
                                    ) Civil Action No. 19-22743-Civ-Scola
 John Doe subscriber assigned IP    )
 address 99.140.78.127, Defendants. )
                     Notice of Upcoming Deadline to Serve
                   under Federal Rule of Civil Procedure 4(m)
       A plaintiff must serve the defendant with a summons and a copy of the
 complaint within 90 days after filing the complaint. Fed. R. Civ. P. 4(c)(1) & 4(m).
 In this case, the Plaintiff filed its complaint on July 3, 2019, and service is
 required by October 1, 2019. From a review of the record, it does not appear that
 the Plaintiff has served the Defendant yet. See Fed. R. Civ. P. 4(l)(1) (“Unless
 service is waived, proof of service must be made to the court.”). “If a defendant is
 not served within 90 days after the complaint is filed, the court . . . must dismiss
 the action without prejudice against that defendant.” Fed. R. Civ. P. 4(m).
       The Plaintiff is notified, in keeping with Rule 4(m), that the Court will
 dismiss this case without prejudice unless the Plaintiff timely serves the
 Defendant by October 1, 2019, or establishes with the Court—before this
 deadline—that good cause exists for the failure.
       Done and ordered at Miami, Florida, on September 27, 2019.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
